Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 28, 2022

The Court of Appeals hereby passes the following order:

A22A1534. WILLIAM MABRY, II v. YARHONDA HIGHSMITH.

      In January 2022, Yarhonda Highsmith obtained a family violence protective
order against William Mabry, II. In February 2022, Mabry moved to modify, or in the
alternative, dissolve the protective order. The trial court denied Mabry’s motion.
Mabry then filed this appeal. The trial court’s order, however, is not subject to direct
appeal.
      Pursuant to OCGA § 5-6-35 (a) (2), a party must follow the discretionary
appeal procedures to obtain review in a domestic relations case, including actions
arising under the Family Violence Act. See Schmidt v. Schmidt, 270 Ga. 461, 461 (1)
(510 SE2d 810) (1999). “[T]he term ‘family violence’ means . . . acts between past
or present spouses, persons who are parents of the same child, parents and children,
stepparents and stepchildren, foster parents and foster children, or other persons
living or formerly living in the same household[.]” OCGA § 19-13-1. “Compliance
with the discretionary appeals procedure is jurisdictional.” Smoak v. Dept. of Human
Resources, 221 Ga. App. 257, 257 (471 SE2d 60) (1996). Mabry’s failure to follow
the required appellate procedure deprives us of jurisdiction over this direct appeal,
which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/28/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.